DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The Instant application, filed 04/05/2021, is a National Stage entry of PCT/EP2019/ 076576 with International filing date of 10/01/2019. The Instant application also claims foreign priority to 18382706.2, filed 10/05/2018. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Applicant's election with traverse of Invention I in the reply filed on 2/10/22 is acknowledged.  The traversal is on the ground(s) that:
the "analytics discovery function" that "receives a discovery request from [a] network function" of claim 1, and the "network function" that "transmit[s] a discovery request to an analytics function" of claim 17, forms "a technical relationship among the inventions that involves at least one common or corresponding technical feature." Specifically, claims 1 and 17 share at least the "common or corresponding technical feature" of a "service based architecture network" in which a "discovery request" is "transmit[ted]" from a "network function" of the "service based architecture network" to a "analytics discovery function" in the "service based architecture network."

Applicant’s arguments are found to be persuasive therefore previously withdrawn claims from consideration as a result of the restriction requirement are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
the restriction requirement as set forth in the Office action mailed on 12/10/21 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-7, 9-12, 21-23, 26-27 and 29-33 are rejected under 35 U.S.C. 103 as being unpatentable over Hunt et al. (2018/0048673) in view of Li et al. (2020/0252813).

As per claim 1, Hunt et al. teaches a method, in an analytics discovery function, ADF, in a network comprising a network function, the method comprising: receiving a discovery request from the network function for requested analytics information [see Hunt et al., paragraphs 0010 and 0082];  
determining whether the requested analytics information matches a first registration entry; wherein the requested analytics information matches the first registration entry if the requested analytics information matches first analytics information in the first registration entry [see Hunt et al., paragraphs 0015-0017]; and 
responsive to the requested analytics information matching the first registration entry, selecting a first analytics function in the first registration entry [see Hunt et al., paragraph 0095].  
But Hunt et al. fails to explicitly teach, however Li et al. in the same field of endeavor teaches a service based architecture, SBA, [see Li et al., paragraph 0365].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hunt et al. with Li et al. in order to improve network data analytics capability in 5G core networks.

As per claim 2, Hunt-Li teaches the method as claimed in claim 1 further comprising: receiving a first registration request from the first analytics function in the SBA network, [see Li et al., paragraph 0097].  

As per claim 3, Hunt-Li teaches the method as claimed in claim 2 further comprising: receiving a second registration request from a second analytics functions in the SBA network, wherein the second registration request comprises second analytics information indicative of a second service capability that the second analytics function is capable of providing to the network function in the SBA network, and storing a second registration entry for the second analytics functions comprising the second analytics information and a second identification of the second analytics function [see Li et al., paragraphs 0136-0137].  

As per claim 6, Hunt-Li teaches the method as claimed in claim 2 wherein the step of determining whether the requested analytics information matches the first registration entry comprises determining whether a requested service capability indicated by the requested analytics information is the same as the first service capability [see Hunt et al., paragraphs 0015-0017].  

As per claim 7, Hunt-Li teaches the method as claimed in claim 6 wherein the first analytics information comprises a first filter value limiting circumstances in which the first service capability is available from the first analytics function [see Li et al., paragraph 0277].  

As per claim 9, Hunt-Li teaches the method as claimed in claim 7 wherein the first filter value comprises one or more of: at least one user identification value and at least one application identification value [see Li et al., paragraph 0347].  

As per claim 10, Hunt-Li teaches the method as claimed in claim 1 wherein the first analytics information comprises a first characteristic associated with the first analytics information [see Hunt et al., paragraph 0017].  

As per claim 11, Hunt-Li teaches the method as claimed in claim 10 wherein the first characteristic comprises one or more of: a location of the first analytics function, an accuracy associated with the first service capability, a time at which a model used provide the first service capability was trained [see Li et al., paragraph 0389].  

As per claim 12, Hunt-Li teaches the method as claimed in claim 10 wherein the step of determining whether the requested analytics information matches the first registration entry comprises determining whether the first characteristic meets a requested criterion in the requested analytics information [see Li et al., paragraph 0330].  
  
As per claim 33, Hunt-Li teaches the ADF as claimed in claim 32 wherein the requested criterion comprises one or more of: a location of the ADF with respect to the network function, a minimum accuracy, a maximum age [see Li et al., paragraph 0181].

Claims 21-23, 26, 27 and 29-32 have similar limitations as to the rejected claims above therefore, they are being rejected under the same rationale.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 17-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al. (2020/0252813).

As per claim 17, Li et al. teaches a method, in a network function in a service based architecture, SBA, network for discovery of an analytics function, the method comprising: transmitting a discovery request to an analytics discovery function, ADF, the discovery request comprising requested analytics information indicative of a requested service capability; and 
[paragraphs 0379-0387].  

As per claim 18, Li et al. teaches the method as claimed in claim 17 further comprising transmitting a service request to the analytics function [paragraph 0208].  

As per claim 19, Li et al. teaches the method as claimed in claim 17 wherein the response comprises a plurality of identifications of a plurality of analytics functions capable of providing the requested service capability, and wherein the method further comprises: selecting one of the plurality of analytics functions, and transmitting a service request to the selected one of the plurality of analytics functions [paragraph 0158].  

There are prior art made of record not relied upon but is considered pertinent to applicant's disclosure. See attached.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANODHI N SERRAO whose telephone number is (571) 272-7967.  The examiner can normally be reached on Monday to Friday 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RANODHI SERRAO/ 

Ranodhi N. Serrao
Primary Examiner, Art Unit 2444